DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/21 has been entered.
 
Status of Action/Status of Claims
The examiner acknowledges receipt of applicant’s arguments/remarks on 06/17/21. Claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, 81-82, 93-96 are pending in this application. Claims 2-3, 6-9, 12-13, 16, 19-60, 62-64, 66-80, 83-92, 96-121 have been canceled. Claims 11, 4-5, 10-11, 14-15, 17-18, 61, 65, 81-82, 93-96 are being examined in this office action.

Claim Objections
Claim 15 is objected to because of the following informalities: claim 15 uses a new abbreviation PHPG which is not defined in the first instance it is used. The specification defines it as purified hydrogen peroxide gas. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-5, 10-11, 14-15, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "substantially free” in claims 1 and 15 are relative terms which render the claims indefinite.  The term "substantially free" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the dictionary defines substantially as “to a great or significant extent”. However, one scientist might think greater than 80% DHP is substantially free of the claimed species while another might think greater than 99% DHP is substantially free of the claimed species. As such, the metes and the bounds of what applicants are trying to exclude are unclear to the examiner. 

Claim 61 is indefinite because it recites agricultural products in the next to last line of the claim. However, there are no agricultural products previously mentioned in this claim as the claim is directed to protecting a fruit or vegetable not an agricultural product and as such it is unclear if the agricultural products mentioned in the claim are the previously mentioned fruit and vegetable or if it some other agricultural products. As such, it is unclear what the agricultural products are that applicant’s refer to in the next to last line of the claim. 
Claim 65 is also indefinite because this claim now lacks a period and as such it is unclear if the claim is complete as it is written because the claim now stops at “…vegetable to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 10, 14-15, 17, 61, and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, and 15 of U.S. Patent No. 9808013 (‘013) in view of Bayoumi (Acta Biologica Szegediensis, 2008, 52(1), 7-15), Bayoumi (Acta Biologica Szegediensis, 2008, 52(1), 7-15). 
Regarding claims 1-2, 4-5, 10, 14-15, 17-18, 61, 65, and 81-82, ‘013 teaches methods of providing dilute hydrogen peroxide gas at final concentrations of at least 0.05 ppm and/or up to 10ppm and maintaining said concentration of hydrogen peroxide gas at levels of at least 0.05 ppm and/or up to 10 ppm in said enclosed environment for a period of time, wherein said enclosed environment can be a shipping container and wherein in said enclosed container/shipping container (e.g. provided to and maintained in a shipping container for the time required for shipping) are agricultural products which are being treated with the DHP specifically fruits, vegetables, and nuts which read on the instantly claimed fruits and vegetables, and wherein the dilute hydrogen peroxide gas at the same concentration as instantly claimed is provided to the closed environment (e.g. a shipping container) and wherein the dilute hydrogen peroxide gas is provided to the shipping container and the agricultural products contained therein in amounts effective for controlling pests/arthropods, and wherein these amounts are the same amounts that are instantly disclosed as being effective for 
‘013 merely does not teach wherein their application of DHP to fruits and vegetables and nuts or cut flowers in shipping containers is for inhibiting an ethylene response, specifically ripening, senescence, abscission, etc. during storage/shipping
However, ‘013 teaches all of the active steps of the claimed method and wherein the same concentrations of dilute hydrogen peroxide gas are applied to the same enclosed areas containing fruits and vegetables which broadly read on the specific fruits and vegetables that are instantly claimed. Thus, the method of ‘013 is already accomplishing applicant’s claimed inhibiting the ethylene response, specifically ripening, and specifically preventing premature aging of crops whether or not the prior art recognized this feature as this would be a result effective of applying the claimed concentration of dilute hydrogen peroxide gas to the same enclosed containers containing the same agricultural products which are instantly claimed. However, this deficiency in ‘013 is further addressed by Bayoumi.
Bayoumi teaches that it was known in the art to apply hydrogen peroxide to fruits and vegetables post-harvest by spraying or dipping the fruits/vegetables, specifically peppers, which delays ripening and/or senescence by reducing ethylene production in these plants and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also delay ripening and/or senescence of the plants/fruits/vegetables (See pg. 11, left col. first 6 lines and figure 2; abstract; etc. entire document). 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use the methods of ’013 to inhibit an ethylene response (e.g. ripening), and/or inhibit the ripening process in fruits and vegetables using the claimed method because ’013 teaches the exact same method steps comprising the exact same concentrations of hydrogen peroxide gas (which would read on the dilute H2O2 gas instantly claimed) and wherein the gas is applied to the exact same closed environments and the exact same fruits/plants/agricultural .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 10, 14, 15, 17-18, 61, 65, and 93-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayoumi (Acta Biologica Szegediensis, 2008, 52(1), 7-15), and further in view of USDA (https://www.ams.usda.gov/sites/default/files/media/TransportPerishableFoodsbyTruck%5B1%5D.pdf), Lee (US8168122), Kendall et al. (https://web.archive.org/web/20120204121707/https://nchfp.uga.edu/how/dry/csu_dry_fruits.pdf), Bob’s Market (https://www.bobsmarket.com/blog/bsmarketblog.com/2011/08/benefits-of-hydrogen-peroxide.html), Nafisi-Movaghar (US4948609, from IDS), and PartSelect (https://web.archive.org/web/20140903121306/https://www.partselect.com/JustForFun/Preserving-Food-by-Drying.aspx).
	Applicant’s claim:
-- A method for inhibiting an ethylene response in an agricultural product comprising: providing dilute hydrogen peroxide (DHP) gas at a final concentration of up to 10.0 parts per million (ppm) to an enclosed environment containing said agricultural product, wherein said DHP is non-hydrated, substantially free of organic species, substantially free of plasma species, and comprises less than 0.015 ppm ozone; and maintaining said concentration of DHP gas in said enclosed environment for a period of time to reduce ethylene levels and inhibit an ethylene response wherein said inhibited ethylene response is selected from the group consisting of ripening, senescence, abscission, tillering, flower development, seed germination, and breaking of seed dormancy.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 4-5, 10, 15, 17-18, 96, Bayoumi teaches that it was known in the art to apply hydrogen peroxide to fruits and vegetables post-harvest by spraying or dipping the fruits/vegetables, specifically peppers, which delays ripening and/or senescence by reducing ethylene production in these plants and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also delay ripening and/or senescence of the plants/fruits/vegetables which reads on instant claims 1, 4-5, 10, 15, 17-18 (See pg. 11, left col. first 6 lines and figure 2; abstract; etc. entire document). Regarding claims 14-15, Bayoumi further teaches wherein the treated fruits are stored at room temperature or in a cold storage (Figure 2; pg. 11, left col.; Materials and methods section) which would be an enclosed environment in order to maintain the cold temperature and as such reads on the claimed storage container because storage containers/shipping containers/trailers for truck transport can be cooled/refrigerated storage having temperature control as is evidenced by USDA (see pg. 2, refrigeration method section, including mechanical refrigeration; precooling vehicle section pg. 16, etc.); preloading checklist on pg. 16 (doors sealed tightly, e.g. closed/enclosed system/space).

	Regarding claims 61 and 65, Bayoumi teaches methods of protecting fruits or vegetables comprising providing hydrogen peroxide to the fruits which can be in cold storage which reads on the claimed enclosed environment because in order to have a temperature controlled environment and accurately maintain the temperature then obviously the environment must be enclosed in some way (See entire document; figure 2; materials and method section; abstract; pg. 11, left col.). Bayoumi does not specifically teach that the protecting comprises converting ethylene gas produced by the fruits or vegetables to carbon dioxide and water before the ethylene gas can promote decay. However, as Bayoumi teaches that applying hydrogen peroxide to vegetables (and fruits) delays ripening and senescence (decay) it would have been obvious that the claimed method for protecting a fruit or vegetable is already being 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 1, 4-5, 10, 14, 15, 17-18, Bayoumi does not teach wherein the hydrogen is provided as dilute purified hydrogen peroxide (DHP) gas at a final concentration of up to 10 ppm and that the DHP is non-hydrated, and substantially free of organic species, plasma species and comprises less than 0.015 ppm of ozone or providing a PHPG generating device capable of producing PHPG/DHP a the claimed rate of claim 15. However, this deficiency in Bayoumi is addressed by Lee.
	Lee teaches PHPG producing devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed and are capable of output of 240 cubic feet/minute, etc and wherein the PHPG/DHP is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7; figures; Examples e.g. Col 10-13). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 8, ln. 13-Col. 10, ln. 35; etc.).
	
	Regarding claims, 61 and 65, Bayoumi does not specifically teach wherein the protecting of the fruits and vegetables further comprises preventing or inhibiting damage and losses due to pathogenic fungi before growing them in an enclosed area or wherein the 
Lee teaches devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Bob’s Market teaches that it was known to treat soil and plants (by applying the dilute hydrogen peroxide to the soil mix or onto plants to kill harmful bacteria, viruses and fungi that can grow on plants or in the soil, and that it can be used in more concentrated amounts in growing areas (e.g. applying it to various surfaces in greenhouses which might become contaminated with pathogenic bacteria and fungi) in order to control and kill fungal pathogens, bacterial pathogens, etc. that might be present in the area thereby preventing or inhibiting contamination of the fruits or vegetables growing in the greenhouse/enclosed environment by a pathogenic fungi or bacteria (See entire document).

	Regarding claims 93-95, Bayoumi does not teach the claimed method of preparing air dried fruits or vegetables comprising the steps of placing said fruit or vegetable in an enclosed environment having DHP gas at a concentration of up to 10 ppm and having a relative humidity of less than 65% and maintaining the fruit or vegetable in the enclosed environment until the water content of the fruit or vegetable is reduced to a final moisture content of about 25% or less. However, Bayoumi does teach treating fruits and vegetables which are being stored in an 
Lee teaches devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Kendall teaches that it was known that traditional methods of disinfecting fruit/vegetables prior to drying/air drying in order to control/remove/kill potentially harmful bacteria and/or prevent spoiling, etc. have been linked with intiating asthmatic reactions in people with asthma (See Kendall: selecting and pre-treating fruits pg. 1-2, particularly sodium metabisulfite pretreatment). 
Nafisi-Movaghar teaches drying plant products, specifically air dried agricultural products, more specifically fruits and vegetables, processed via air drying and maintains said fruit and vegetable product in an enclosed environment until the water content of said agricultural product/fruit and/or vegetable until the moisture content is reduced, specifically wherein the water content is reduced to about 10 wt% to about 60 wt% which reads on the instantly claimed final moisture content of about 25% or less more specifically about 15% or less (See Abstract; Col. 9, In. 538-64; Col. 10, In. 59-62).
PartSelect teaches that low humidity helps with the drying process (because drying involves extracting moisture from the food items and expelling it into the surrounding air. Thus, if claims 93-94 (see how drying preserves food; see drying foods out-of-doors second paragraph).
Thus, it would be obvious to one of ordinary skill in the art to try the worker safe hydrogen peroxide treatment instantly claimed for treating dried/drying fruits and vegetables based upon the combined teachings of Bayoumi, Lee, Kendall and PartSelect because this hydrogen peroxide treatment would allow for a different treatment from those known in the art to initiate asthmatic reactions and would still allow for effective decontamination of the fruit or vegetable that is being dried and would allow for the necessary low humidity levels for effective drying of fruits and vegetables.
It also would have been obvious to reduce the moisture content of the fruit, vegetable or herb to a final moisture content of about 15% or less because these were moisture content levels which were known in the art to be useful for preparing dried fruit and vegetables, etc. as is taught by Nafisi-Movaghar.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant filing to have used hydrogen peroxide to maintain freshness in vegetables and fruits in enclosed storage because it was known that applying hydrogen peroxide to fruits and vegetables removes/reduces ethylene from plants which delays ripening and/or senescence of the plants/fruits/vegetables as is taught by Bayoumi. One of ordinary skill in the art would be motivated to use the claimed DHP device to provide the hydrogen peroxide because Lee teaches devices which provide dilute purified hydrogen peroxide gas that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of 
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to use the device of Lee in greenhouses with growing fruit and vegetable plants because as is taught by Bob’s Market it was known to treat surfaces in greenhouses with hydrogen peroxide and to treat plants and soil with the hydrogen peroxide before growing to destroy phytopathogenic microorganisms including fungi, and as is further taught by Bayoumi the use of the dilute DHP also allows for ethylene produced by the plants to be reduced/removed (via reaction with the hydrogen peroxide as the peroxide functions as an oxidant to the ethylene) which prolongs the shelf/storage life of the fruit/vegetables because it delays ripening/senescence.
Finally, it would have been obvious to one of ordinary skill in the art to air dry fruit as is instantly claimed and to use the claimed DHP/DHP to destroy or inhibit any phytopathogenic organisms from infecting/colonizing the dry fruit because it was known in the art to treat dry fruit to prevent bacterial and fungal growth and hydrogen peroxide would provide an alternative 
It would have been obvious to one of ordinary skill in the art to optimize the concentration of dilute hydrogen peroxide gas to provide the most effective level of control or prevention/inhibition of pathogenic fungi, bacteria, viruses, and/or to remove or reduce ethylene content and thereby delay ripening, senescence, etc. because it was known to treat fruits and vegetables with dilute hydrogen peroxide in order to control phytopathogenic fungi, bacteria as well as to reduce/remove ethylene thereby delaying ripening and/or senescence the fruit and vegetables as is taught by the combined references above. One of ordinary skill in the art would be motivated to optimize the concentration of hydrogen peroxide because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 1, 11, and 81-82 are rejected under 35 U.S.C. 103 as being unpatentable over Bayoumi (Acta Biologica Szegediensis, 2008, 52(1), 7-15), and further in view of Lee et al. (US8168122), and Scariot et al. (Postharvest Biology and Technology, 2014, 97, 83-92).

-- A method from preventing premature aging of a flower during storage comprising: providing dilute hydrogen peroxide (DHP) gas at a final concentration of up to 10 parts per million (ppm) to an enclosed environment containing said flower; and maintaining said DHP gas at a final concentration of up to 10 parts per million (ppm) in said enclosed environment containing said flower for a time period to prevent an ethylene response selected from the group consisting of flowering, abscission and senescence.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1, 11, and 81-82, Bayoumi teaches that it was known in the art to apply hydrogen peroxide to fruits and vegetables post-harvest by spraying or dipping the fruits/vegetables, specifically peppers, which delays ripening and/or senescence by reducing ethylene production in these plants and that ethylene can be removed and/or reduced from plants by application of hydrogen peroxide which would also delay ripening and/or senescence of the plants/fruits/vegetables which reads on instant claims 1, 4-5, 10, 15, 17-18 (See pg. 11, left col. first 6 lines and figure 2; abstract; etc. entire document). Bayoumi further teaches wherein the treated fruits are stored at room temperature or in a cold storage (Figure 2; pg. 11, left col.; Materials and methods section) which would be an enclosed environment in order to maintain the cold temperature. Bayoumi teaches that applying hydrogen peroxide to vegetables/fruits, specifically peppers, delays ripening and senescence (decay) it would have been obvious that the claimed method for protecting a fruit or vegetable is already being accomplished in Bayoumi because Bayoumi teaches that hydrogen peroxide is being applied at a concentration of greater than 0.05 ppm (See entire document; figure 2; materials and method section; abstract; pg. 11, left col.). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Bayoumi does not teach wherein the plant being treated to prevent premature aging/senescence during storage is a flower, specifically a cut flower, more specifically a carnation. However, these deficiencies in Bayoumi are addressed by Scariot and Lee.
Lee teaches devices which provide dilute purified hydrogen peroxide gas/PHPG that is same as is instantly claimed e.g. is not hydrated and comprises less than 0.015 ppm and is substantially free of organic species, plasma species, and is used in amounts up to/a final concentration of up to 0.10 ppm that is effective for disinfecting surfaces and/or the air and does not limit what these surfaces are (see entire document; abstract; Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; Col. 6, ln. 24-38; Col. 6, ln. 57-Col. 7, ln. 7). Lee also teaches using their device to produce DPHP gas is done at relative humidity of greater than about 1% (See Col. 3, ln. 25-51; Col. 7, ln. 8-15; Col. 11, ln. 20-50; etc.).
Scariot teaches that endogenous and exogenous ethylene contribute to premature floral senescense/petal and floral abscission after-harvest (e.g. in cut flowers) specifically in carnations which are known to wilt in response to ethylene (See pg. 84, left. Col. first paragraph in section 1.1.2, 3rd paragraph of section 1.1.2). Scariot teaches that oxidants are used to oxidize ethylene so that the flowers are not affected by the ethylene (See pg. 86, left col. first full paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to at the very least try using hydrogen peroxide gas treatments on cut flowers as is instantly claimed because it was known to use the claimed DHP to disinfect surfaces and it was known in the art to use hydrogen peroxide to remove and reduce ethylene on fruits and vegetables. Thus, it would be obvious to treat the cut flowers with hydrogen peroxide gas to reduce the ethylene in/on/around cut flowers 
It would have been obvious to one of ordinary skill in the art to optimize the concentration of dilute hydrogen peroxide gas to provide the most effective level of control of pathogenic fungi and/or to remove or reduce ethylene content and thereby delay ripening, senescence, etc. because it was known to treat fruits and vegetables with dilute hydrogen peroxide in order to control phytopathogenic insects, fungi, bacteria as well as to reduce/remove ethylene thereby delaying ripening and/or senescence the fruit and vegetables as is taught by the combined references above. One of ordinary skill in the art would be motivated to optimize the concentration of hydrogen peroxide because, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would have been obvious to one of ordinary skill in the art to maintain the concentration of DHP for the appropriate period of time to reduce ethylene levels and/or inhibit growth or phytopathogenic bacteria and fungi, etc.  or achieve a steady state concentration of PHPG/DHP which allows for the desired effective concentrations of the DHP in the enclosure necessary to inhibit the ripening process as is instantly claimed because Bayoumi and Bob’s Market together teach that hydrogen peroxide is known to reduce and remove ethylene from fruits and vegetables thereby delaying ripening/senescence of the fruit and vegetables and it is known to be an effective disinfectant for plants and fruits and vegetables and is effective for controlling and inhibiting infection from phytopathogenic fungi, bacteria, etc. One of ordinary skill in the art would therefore optimize the amount of time that the DHP concentration and optimize the PHPG generating device as taught by Lee (which appears to be teaching the same PHPG 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
Applicant’s response first notes that amendments to claim 15 will obviate the objection and it does as applicant’s have defined PHPG in the first instance it is used. However, the claim 15 has not amendment which defines PHPG and as such this objection is maintained. Applicant’s amendments to the claims and arguments with respect to the double patenting rejection are persuasive because the examiner notes that the WO2014186805 document is not actually by another as was mistakenly thought by the examiner and as such this reference is no longer in use in the double patenting or art rejections. However, it has prompted the new grounds of rejection under double patenting presented herein. Applicant’s amendments to the claims have rendered the previous grounds of under 112 moot and these rejections have been withdrawn. 

	Applicant’s amendments to the claims and arguments have prompted the new grounds of rejection under double patenting and 103 that are presented herein. Applicant’s arguments insofar as they pertain to the new grounds of rejection are addressed herein.
Regarding claims 93-96, applicants argue that Nafisi-Movaghar does not teach air drying fruit as they use a vacuum to achieve fruit that is crispy and tender. The examiner respectfully points out that the prior art is art for all it teaches, including nonpreferred embodiments at Col. 9, ln. 55-64 Nafisi-Movaghar teaches drying the fruit or vegetable at atmospheric pressure in an air drying chamber which reads on the claimed air drying. Nafisi-Movaghar does teach and then they subsequently dry the fruit further under vacuum which is not excluded from the instantly claimed method which using comprising language and as such is open-ended.

Conclusion
	Claims 1, 4-5, 10-11, 14-15, 17-18, 61, 65, 81-82, 93-96 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIN E HIRT/Primary Examiner, Art Unit 1616